Citation Nr: 9912285	
Decision Date: 05/03/99    Archive Date: 05/12/99

DOCKET NO.  96-15 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the veteran has submitted new and material evidence 
in order to reopen her claim of entitlement to service 
connection for otitis media.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel





INTRODUCTION

The veteran had active military service from July 1981 to 
March 1988.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a  rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which held that new and material evidence had 
not been submitted in order to reopen the veteran's claim of 
entitlement to service connection for otitis media following 
a prior denial of service connection for otitis media by the 
Board in January 1992.  

The veteran's claim was initially before the Board in 
December 1997, at which time it was remanded for additional 
development.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran's claim was initially before the Board in 
December 1997, at which time it was remanded pursuant to 
Robinette v. Brown, 8 Vet. App. 69 (1995) and 
Graves v. Brown, 8 Vet. App. 522 (1996).  Specifically, it 
was remanded in order to allow the veteran an opportunity to 
obtain a statement from her physician to the effect that her 
ears had not functioned properly since service. 
 
In December 1997, the RO sent the apellant a letter 
requesting information to assist in the development of the 
claim.  The appellant has not responded.

 The address on file for the veteran as of January 23, 1996 
was Box 36, 22nd Street, Ext, Wellsburg, West Virginia, 
26070.  However, when the RO mailed the veteran a letter in 
December 1997 per the instructions in the Board remand, the 
address used for such correspondence was 1001 Main street, 
Rear, Wellsburg, West Virginia, 26070.  There is no notice in 
the claims folder that the veteran's address had changed 
since January 1996.  Thus, the RO must obtain the veteran's 
mailing address, and after so doing, comply with the 
instructions in the December 1997 remand.  If the veteran's 
address has changed since January 1996, this must be 
documented in the claims folder.  

The standard for determining whether new and material 
evidence has been submitted in order to reopen a claim has 
changed since the RO last made such decision.  In Hodge v. 
West, 155 F.3d. 1356 (Fed. Cir. 1998), the Federal Circuit 
expressly rejected the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  They determined that there is no requirement 
that in order to reopen a claim, that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
create a reasonable possibility that the outcome of the case 
on the merits would be changed.

In light of Hodge, in Elkins v. West, No. 97-1534 (U.S. Vet. 
App. Feb. 17 1999) (en banc), and in Winters v West, No. 97-
2180, (U.S. Vet. App. Feb. 17 1999) (en banc) the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) set forth a 
three-part test for the adjudication of previously denied 
claims to which finality had attached.  Under the new Elkins 
test, the Secretary must first determine whether the veteran 
has presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally decided claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim the Secretary must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  Third, if the claim is well 
grounded, the Secretary may then proceed to evaluate the 
merits of the claim, but only after ensuring that his duty to 
assist under 38 C.F.R. § 5107(b) has been fulfilled.  Elkins, 
slip op. at 14-15; Winters, slip op. at 4.

Under 38 C.F.R. § 3.156 (a) (1998), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The veteran was scheduled for a hearing before the RO on June 
25, 1996.  The RO sent the veteran a letter on April 9, 1996 
informing her of such scheduled hearing.  There is a note on 
a copy of the letter in the claims folder that the veteran 
"failed to report for hearing."  However, the address that 
the RO used in mailing the April 1996 letter was Box 32, 22nd 
Street, Ext, Wellsburg, West Virginia, 26070.  As noted 
above, the veteran's address on file at that time was Box 36, 
22nd Street, Ext, Wellsburg, West Virginia, 26070.  As the RO 
sent the letter to Box 32 instead of Box 36, there is a 
question as to whether the veteran was ever notified of her 
hearing.  Therefore, after the RO obtains the veteran's 
mailing address, they should schedule the veteran for another 
hearing before the RO.

The veteran's claim is REMANDED to the RO for the following 
development:

1. The RO must first obtain the veteran's 
correct mailing address and document such 
address in the claims folder.  Any change 
in the veteran's address must be 
documented in the claims folder.

2.  The RO should then take the 
appropriate steps to contact the veteran 
at her correct address and advise the her 
of her right to submit a medical 
statement from her physician or 
physicians concerning the question of 
whether an increase in severity of her 
preservice ear pathology took place 
during service, and, more specifically, 
document the claimed opinion by a 
physician that her ears have not 
functioned properly since the surgery in 
service.  The veteran should be advised 
that any statement of medical opinion 
submitted pursuant to this request should 
include a detailed statement of the 
physician's reasoning as well as an 
indication of the source of the 
information upon which the opinion was 
based.  

3.  The RO should take the appropriate 
steps to contact the veteran at her 
correct address and schedule her for a 
hearing before the RO.  

4.  After the development requested above 
has been completed, the RO should again 
review the veteran's  claim and determine 
whether new and material has been 
submitted in order to reopen the 
veteran's claim of entitlement to service 
connection for otitis media.  The 
standard that the RO should use for such 
determination is the standard elucidated 
in 38 C.F.R. § 3.156 (1998) and Hodge v. 
West.  If the RO determines that the 
evidence is insufficient to reopen the 
claim for service connection for otitis 
media, the request to reopen should be 
denied on that basis and the veteran and 
her representative should be furnished 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.

5.  If the RO determines that the claim 
has been reopened, the RO should 
determine whether, based upon all the 
evidence of record in support of the 
claim, presuming its credibility, the 
claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  If 
the claim is well grounded, the RO should 
undertake all actions necessary to 
fulfill the statutory duty to assist, 
including a thorough and contemporaneous 
medical examination.  All indicated tests 
and studies should be performed and the 
findings should be reported in detail.  
The report of any examination performed 
by a specialist in ear, nose and throat 
disorders should include an opinion by 
the examiner based on all of the evidence 
of record, including the claims file, 
current examination findings and a 
history given by the veteran, as to 
whether the preservice disability 
underwent an increase in severity during 
service and, if so, whether such increase 
was beyond the natural progress of the 
disorder.  The basis for the conclusion 
reached should be discussed in detail.  

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

7.  If the RO made the determination that 
the veteran's claim was well-grounded, 
the RO should adjudicate the claim on the 
merits after complying with the duty to 
assist.  If the decision remain adverse 
to the veteran, a supplemental statement 
of the case should be prepared and the 
veteran should be given a reasonable 
period of time for reply.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









